Currey, J., dissenting.
' The first section of the Second Article of the Constitution of this State provides that every white male citizen of the United States, of the age of twenty-one years', who shall have been a resident of the State six months next preceding the election, and of the county or district in which he claims his vote thirty days, shall be entitled to vote at all elections authorized by law.
All the members of the Court are agreed that if an individual has these qualifications on the day of an election authorized by law, he is an elector and entitled to vote at such election; but there is, unfortunately, a difference of opinion among us as to what is the entire scope and meaning of the words “ in which he claims his vote,” and, of consequence, as to the extent of the functions of these words. While the Chief Justice is of opinion that they are purely words descriptive, or rather designative, of the county or district of the elector’s residence on the day of the election and for thirty days immediately prior thereto, the majority of the Court hold that they also designate the county or district of the elector’s residence as the place where his right of suffrage must be actually exercised. If the place at which the elector must vote, if he votes at all, is' not fixed by the words “ in which he claims his vote” as the same stand associated with the words “ county or district,” as found in the section referred to, then it is not denied that the Legislature may, by legal enactment, provide for and appoint the place at which the elector may exercise his right.
*262After having given to the subject a careful and earnest consideration, the inclination of my mind is that this section has reference only to the character of persons who may be electors and the conditions on which they become such, and that the subject of the place at which the right to vote must be exercised is not fixed by this or any other provision of the Constitution. While this is the result of my most deliberate judgment, I cannot regard the question free from doubt. The principle is well settled and firmly festablished that an Act of the Legislature is not to be pronounced unconstitutional unless it so appears to the judicial mind, beyond a reasonable doubt; áhd, recognizing this principle as fundamental and just, I concur in the conclusion to which the Chief Justice has arrived in his able and elaborate discussion of the subject, and believe the judgments in these cases ought to be reversed.